Murdock,
concurring: Although the partnership was terminated by the decedent’s death, its taxable period was not affected thereby. *1353Bankers' Trust Co. v. Bowers, 295 Fed. 89, and as a part of the decedent’s income for the year 1924, there should be reported his distributive share of the net income of the partnership for the full 12-month period, including therein any income received for and on account of the partnership during any part of the full 12-month period, including that received during the period after the decedent’s death for and on account of the partnership which previously existed, and allowing the deduction of all proper disbursements of the partnership for the full 12-month period, including those made during the period after the decedent’s death for and on account of the partnership which previously existed. In this way only can the decedent’s share of the distributive net income of the partnership be determined. I clo not propose to take into account anything done by way of liquidation of the partnership, but only to take into account those things which affect the determination of the net income of the partnership for the full 12-month period. In the present case the Commissioner’s determination' should probably be approved, for the reason that the petitioners have failed to show what events took place after November 9,1924, which would affect the distributive net income of the partnership.